CONFIDENTIAL
 
OPTION AGREEMENT



THIS OPTION AGREEMENT made effective the 15th of October 2014 (hereinafter
called the "Effective Date"), by and between THE UNIVERSITY OF MISSISSIPPI,
NATIONAL CENTER FOR NATURAL PRODUCTS RESEARCH, with a principal address at
University, Mississippi 38677 (hereinafter called "UM"), and NEMUS, a
corporation organized and existing under the laws of California with a principal
address 16133 Ventura Blvd., 7th Floor, Encino, CA 91436 ("NEMUS")


RECITALS


WHEREAS, UM and NEMUS executed three License Agreements, all with effective
dates of September 29, 2014, in which NEMUS was granted royalty-bearing
exclusive, worldwide licenses to develop and commercialize products that deliver
amino acid ester prodrugs of delta-9-tetrahydrocannabinol via the oral cavity,
the eye and rectally.


WHEREAS, NEMUS has interest in conducting due diligence on the development and
commercialization of amino acid ester prodrugs of delta-9-tetrahydrocannabinol
delivered by other routes of administration not covered by the License
Agreements, including but not limited to intra-nasal and transdermal delivery
systems.


WHEREAS, UM is willing to grant NEMUS an exclusive option to evaluate the
commercial viability of other routes of administration of amino acid esters of
delta-9-tetrahydrocannabinol;


NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained it is agreed as follows:




I.  OBLIGATIONS AND REPRESENTATIONS OF UM



1. UM hereby grants to NEMUS, on the terms and conditions herein set forth, a
nonassignable, exclusive option expiring on March 31, 2014 (the "Option
Period"), to exclusively license additional routes of administration of amino
acid esters of delta-9-tetrahydrocannabinol. NEMUS agrees to pay a
non-refundable upfront option fee of *** within thirty (30) days of the
Effective Date of this Agreement.  This option fee covers the entire Option
Period.  In exchange for this exclusive option, NEMUS agrees to provide UM with
a copy of all research and development, manufacturing, and commercialization
related information and data generated by NEMUS or otherwise obtained by NEMUS
related to other routes of administration of amino acid esters of
delta-9-tetrahydrocannabinol (collectively the "Studies") during the Option
Period.




2. UM represents to NEMUS that UM has the right to grant licenses to other
routes of administration of amino acid esters of delta-9-tetrahydrocannabinol
and the patent rights described in Appendix A are not subject to any lien,
license, assignment, security interest, or other encumbrances with the exception
of the three License Agreements executed between NEMUS and UM.




3. During the term of this Agreement UM agrees to notify 3rd parties who express
interest in licensing other routes of administration that the technology is
under an exclusive option with another company.

 


*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.
1

--------------------------------------------------------------------------------



CONFIDENTIAL
 
II.        OBLIGATIONS AND REPRESENTATIONS OF NEMUS



1. NEMUS will exercise diligence during the term of this Agreement in evaluating
its interest in other routes of administration.




2. If NEMUS decides not to exercise the option, NEMUS agrees to provide UM
within thirty (30) days after expiration or termination of this Agreement copies
of all Studies as defined in Section I.1.  NEMUS agrees and understands that UM
shall own all right, title and interest in these Studies with no financial
obligation to NEMUS. 



III.        EXERCISE OF OPTION


The option herein granted shall be exercisable by NEMUS by providing written
notice to UM at any time during the term of the Option Period.  If NEMUS fails
to exercise the option, UM shall be free to license or option other routes of
administration to any third party with no further obligations to NEMUS.


IV. LICENSE AGREEMENT


In the event NEMUS exercises its option hereunder, the parties will negotiate in
good faith a License Agreement containing the usual and customary
representations, warranties, covenants, and agreements using the License
Agreements already executed by NEMUS and UM as a model agreement.


V. TERM AND TERMINATION



1. This AGREEMENT will expire on March 31, 2015 and may be extended by mutual
agreement of the parties in writing under the financial terms detailed in
Section I.1.




2. NEMUS may terminate this Agreement at any time by notifying UM in writing of
its intent to terminate and the effective termination date.  In such event,
NEMUS will provide UM a copy of all Studies as defined in Section I.1 within
thirty (30) days.



3.
Upon termination of this Agreement, the parties shall have no further rights
or obligations except as expressly set forth herein.



2

--------------------------------------------------------------------------------




CONFIDENTIAL




IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.



 
THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ WALTER G. CHAMBLISS
10/15/14
Name:
Walter G. Chambliss, Ph.D
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/ MAHMOUD A. ELSOHLY
10/20/14
Name:
Mahmoud A. ElSohly, Ph.D.
Date
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ ELIZABETH M. BERECZ
10/15/14
Name:
Elizabeth Berecz
Date
Title:
Chief Financial Officer
 









3

--------------------------------------------------------------------------------




CONFIDENTIAL


APPENDIX A




PATENTS




UM 5050 Compositions Containing Delta-9-THC Amino Acid Esters and Process of
Preparation
Issued:                            US Patent # 8,809,261


Pending:                        US CIP USSN 14/462,482
JP  2011 534860
JP DIV SN TBA
EP 09 824 226.6
AU 2009308665
CA 2,741,862
HK 11113006.2











4